Exhibit 10.1

 

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

       THIS EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") is made between
Epazz, Inc., an Illinois corporation (the “Company"), and Shaun Passley
(“Executive”) (collectively sometimes referred to as the “Parties” and
individually sometimes referred to as a “Party”). Unless otherwise indicated,
all references to Sections are to Sections in this Agreement. This Agreement is
effective as of the “Effective Date” set forth below.

 

W I T N E S S E T H:

 

       WHEREAS, the Company desires to obtain the services of Executive, and
Executive desires to be employed by the Company upon the terms and conditions
hereinafter set forth.

 

       NOW, THEREFORE, in consideration of the premises, the agreements herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as of the date hereof as follows:

 

       1. Employment. The Company hereby agrees to employ Executive, and
Executive hereby agrees to serve the Company as its Chief Executive Officer,
President and Chief Financial Officer or any other titles or lesser titles as
the Company’s Board of Directors elects (the “Employment”) for a term of ten
(10) years, beginning on the Effective Date (the “Term”). The “Effective Date”
of the Employment shall be September 6, 2012.

 

       2. Scope of Employment. During the Employment, Executive will (i) devote
his full-time (i.e, an average minimum of 40 hours per week), attention, and
energies to the business of the Company and will diligently and to the best of
his ability perform all duties incident to his employment hereunder; (ii) use
his best efforts to promote the interests and goodwill of the Company; and (iii)
perform such other duties commensurate with his office as his superiors at the
Company may from time-to-time assign to him. Executive must work in the
Company’s principal office location for at least three day per week.

 

       3. Compensation and Benefits During Employment. During the Employment,
the Company shall provide compensation to Executive as follows.

 

              (a) Base Salary - The Company shall pay Executive a minimum base
salary, as may be adjusted from time to time, equal to $180,000 per year (the
“Salary”), beginning on the Effective Date of this Agreement and ending at the
end of the Term or upon the termination of this Agreement as provided below. A
total of $30,000 of the Salary shall be payable yearly on the anniversary date
of the Effective Date in cash. A total of $150,000 of the Salary shall be
payable yearly, on each anniversary of the Effective Date in shares of the
Company’s Class A Common Stock (“Shares”), at the rate of $0.006 per share (the
“Share Price”)(i.e., 25,000,000 Shares per year or 250,000,000 Shares in
aggregate)(the “Salary Shares”), which shall be issued to Executive upon the
Parties entry into this Agreement and shall vest to Executive pursuant to the
schedule above each year that Executive continues to be employed hereunder,
subject in all cases to the Vesting Date (i.e., final vesting shall not occur
until both the Vesting Date has occurred and the shares have vested pursuant to
this Section 3(e)).

 

              (b) Bonus. The Company shall pay the Executive a bonus of
$1,350,000 in Shares, equal to 225,000,004 Shares based on the Share Price (the
“Bonus Shares”), upon the Parties entry into this Agreement, subject in all
cases to the Vesting Date (i.e., final vesting shall not occur until both the
Vesting Date has occurred and the shares have vested pursuant to this Section
3(e)).

1

 

 

 

              (c) Acquisition Bonuses. The Company shall pay the Executive a
bonus of $150,000 in Shares (25,000,000 Shares based on the Share Price), for
each of the following acquisitions previously completed by the Company: (a) the
acquisition of DeskFlex; (b) the acquisition of PRM; (c) the acquisition of
AutoHire; (d) the acquisition of Intellisys; and (e) the acquisition of K9
Bytes; (a total of $750,000 or 125,000,000 Shares)(the “First Acquisition
Shares”); and a bonus of $200,000 or 33,333,333 Shares (the “Second Acquisition
Shares” and together with the First Acquisition Shares, the “Acquisition
Shares”) in connection with the Company’s acquisition of MsHealth. The
Acquisition Shares shall be issued to Executive on the Effective Date and
considered earned and vested on the Vesting Date. Executive shall also be
eligible to earn an additional $200,000 bonus (33,333,333 Shares) in the event
the Company completes a future acquisition with a total value of at least
$200,000 during the Term of the Agreement (a “Future Acquisition” and the
“Future Acquisition Shares”), provided that the Future Acquisition Shares shall
be issued to Executive on the Effective Date and considered earned and vested on
the date that both the Vesting Date has occurred and the completion of such
Future Acquisition has occurred

 

              (d) Continuing Collateral Bonus. The Company shall pay the
Executive a bonus of $200,000 (33,333,333 Shares) in compensation to Executive
for Executive providing his personal residence (the “Collateral”) as collateral
for various business loans and promissory notes of the Company (the “Collateral
Bonus Shares”) which Collateral Bonus Shares shall be considered earned and
vested, subject in all cases to the Vesting Date (i.e., final vesting shall not
occur until both the Vesting Date has occurred and the shares have vested
pursuant to this Section 3(e)). The Company shall also pay the Executive a bonus
of $200,000 (33,333,333 Shares) per year that Executive continues to provide the
Collateral during the Term of this Agreement (up to an aggregate of $1,800,000
or 299,999,997 Shares)(the “Additional Collateral Bonus Shares”), which
Additional Collateral Bonus Shares shall be issuable to Executive on the
Effective Date and vest to Executive at the rate of 33,333,333 Shares on each
anniversary of the Effective Date of this Agreement during the Term, subject in
all cases to the Vesting Date (i.e., final vesting shall not occur until both
the Vesting Date has occurred and the shares have vested pursuant to this
Section 3(e)).

 

              (e) Vesting and Forfeiture. All Shares issuable to Executive
pursuant to this Agreement shall be subject to forfeiture upon termination of
Executive’s employment as provided below in Sections 11 and 12 of this Agreement
prior to vesting (as provided above in Sections 3(a), 3(c) and 3(d)) and prior
to the Vesting Date (“Vesting”). The “Vesting Date” shall be the date that the
Company reports revenues of at least $10 million in its audited financial
statements for a fiscal year then ended as filed with the Securities and
Exchange Commission. In the event (a) that this Agreement is terminated; or (b)
the Term of the Agreement expires, prior to the Vesting Date, all Shares
issuable to Executive as provided above shall be forfeited by the Executive and
returned to the Company for cancellation, subject in all cases to Section 12(b),
below.

 

              (f) Expenses - So long as this Agreement is in effect, the Company
shall reimburse Executive for all reasonable, out-of-pocket business expenses
incurred in the performance of his duties hereunder consistent with the
Company’s policies and procedures, in effect from time to time, with respect to
travel, entertainment and other business expenses customarily reimbursed to
employees of the Company in connection with the performance of their duties on
behalf of the Company.

 

(g) PTO - Executive will be entitled to two (2) weeks annually of paid time off
(“PTO”) during the Term, not including holidays. Unused PTO days shall not
roll-over into any extension of the Term. Other than the use of PTO days for
illness or personal emergencies, PTO days must be pre-approved by the Company.

2

 

 

 

              (h) Benefits - Executive shall be entitled to participate in all
Company employee benefit plans and programs (excluding severance plans, if any)
as Company generally maintains from time to time during the Term for the benefit
of its senior employees, in each case, subject to the eligibility requirements,
enrollment criteria and other terms and provisions of such plans or programs.
Company may amend, modify or rescind any employee benefit plan or program and
change employee contribution amounts to benefit costs without notice in its
discretion.

 

       4. Confidential Information.

 

              (a) Executive acknowledges that the law provides the Company with
protection for its trade secrets and confidential information. Executive will
not disclose, directly or indirectly, any of the Company’s confidential business
information or confidential technical information to anyone without
authorization from the Company’s management. Executive will not use any of the
Company’s confidential business information or confidential technical
information in any way, either during or after the Employment with the Company,
except as required in the course of the Employment.

 

              (b) Executive will strictly adhere to any obligations that may be
owed to former employers insofar as Executive’s use or disclosure of his
confidential information is concerned.

 

              (c) Information will not be deemed part of the confidential
information restricted by this Section 4 if Executive can show that: (i) the
information was in Executive’s possession or within Executive’s knowledge before
the Company disclosed it to Executive (provided that any information provided to
the Executive by entities which the Company is considered successor entities to
(collectively the “Company Parties”) shall be considered confidential
information for the purposes of this Agreement); (ii) the information was or
became generally known to those who could take economic advantage of it through
no action of Executive; (iii) Executive obtained the information from a party
having the right to disclose it to Executive without violation of any obligation
to the Company or any Company Party, or (iv) Executive is required to disclose
the information pursuant to legal process (e.g., a subpoena), provided that
Executive notifies the Company immediately upon receiving or becoming aware of
the legal process in question. No combination of information will be deemed to
be within any of the four exceptions in the previous sentence, however, whether
or not the component parts of the combination are within one or more exceptions,
unless the combination itself and its economic value and principles of operation
are themselves within such an exception or exceptions.

 

              (d) All originals and all copies of any drawings, blueprints,
manuals, reports, computer programs or data, notebooks, notes, photographs, and
all other recorded, written, or printed matter relating to research,
manufacturing operations, or business of the Company or the Company Parties made
or received by Executive during the Employment are the property of the Company.
Upon termination of the Employment, Executive will immediately deliver to the
Company all property of the Company or the Company Parties which may still be in
Executive’s possession. Executive will not remove or assist in removing such
property from the Company’s premises under any circumstances, either during the
Employment or after termination thereof, except as authorized by the Company’s
management.

 

              (e) For a period of one (1) year after the date of termination of
the Employment, Executive will not, either directly or indirectly, hire or
employ or offer or participate in offering employment to any person who at the
time of such termination or at any time during such one year period following
the time of such termination was an Executive of the Company or the Company
Parties without the prior written consent of the Company.

 

       5. Ownership of Intellectual Property.

 

              (a) The Company will be the sole owner of any and all of
Executive’s Inventions that are related to the Company’s business with respect
to software, as defined in more detail below.

3

 

 

 

              (b) For purposes of this Agreement, “Inventions” means all
inventions, discoveries, and improvements (including, without limitation, any
information relating to manufacturing techniques, processes, formulas,
developments or experimental work, work in progress, or business trade secrets),
along with any and all other work product relating thereto.

 

              (c) An Invention is “related to the Company’s business”
(“Company-Related Invention”) if it is made, conceived, or reduced to practice
by Executive (in whole or in part, either alone or jointly with others, whether
or not during regular working hours), whether or not potentially patentable or
copyrightable in the U.S. or elsewhere, and it either: (i) involves equipment,
supplies, facilities, or trade secret information of the Company; (ii) involves
the time for which Executive was or is to be compensated by the Company; (iii)
relates to the business of the Company or to its actual or demonstrably
anticipated research and development; or (iv) results, in whole or in part, from
work performed by Executive for the Company.

 

              (d) Executive will promptly disclose to the Company, or its
nominee(s), without additional compensation, all Company-Related Inventions.

 

              (e) Executive will assist the Company, at the Company’s expense,
in protecting any intellectual property rights that may be available anywhere in
the world for such Company-Related Inventions, including signing U.S. or foreign
patent applications, oaths or declarations relating to such patent applications,
and similar documents.

 

              (f) To the extent that any Company-Related Invention is eligible
under applicable law to be deemed a “work made for hire,” or otherwise to be
owned automatically by the Company, it will be deemed as such, without
additional compensation to Executive. In some jurisdictions, Executive may have
a right, title, or interest (“Right,” including without limitation all right,
title, and interest arising under patent law, copyright law, trade-secret law,
or otherwise, anywhere in the world, including the right to sue for present or
past infringement) in certain Company-Related Inventions that cannot be
automatically owned by the Company. In that case, if applicable law permits
Executive to assign Executive’s Right(s) in future Company-Related Inventions at
this time, then Executive hereby assigns any and all such Right(s) to the
Company, without additional compensation to Executive; if not, then Executive
agrees to assign any and all such Right(s) in any such future Company-Related
Inventions to the Company or its nominee(s) upon request, without additional
compensation to Executive.

 

       6. Non-competition/Non-Solicitation. As a condition to, and in
consideration of, the Company’s entering into this Agreement, and giving
Executive access to certain confidential and proprietary information, which
Executive recognizes is valuable to the Company and, therefore, its protection
and maintenance constitutes a legitimate interest to be protected by the
provisions of this Section 6 as applied to Executive and other employees
similarly situated to Executive, and for ten dollars ($10) and other good and
valuable consideration, the receipt and sufficiency of which Executive hereby
acknowledges, Executive acknowledges and hereby agrees as follows:

 

              (a) that Executive is and will be engaged in the business of the
Company;

 

              (b) that during the period of Executive’s Employment under this
Agreement, Executive will become familiar with the Company’s trade secrets and
with other proprietary and confidential information concerning the Company;

4

 

 

 

              (c) that the obligations of this Agreement are directly related to
the Employment and are necessary to protect the Company’s legitimate business
interests; and that the Company’s need for the covenants set forth in this
Agreement is based on the following: (i) the substantial time, money and effort
expended and to be expended by the Company in developing technical designs,
technology, processes, materials, equipment, marketing plans and similar
confidential information; (ii) the fact that Executive will be personally
entrusted with the Company’s confidential and proprietary information; (iii) the
fact that, after having access to the Company’s technology and other
confidential information, Executive could become a competitor of the Company;
and (iv) the highly competitive nature of the Company’s industry, including the
premium that competitors of the Company place on acquiring proprietary and
competitive information; and

 

              (d) that for a period commencing on the Effective Date and ending
twelve (12) months following termination as provided in Section 11, Executive
will not, directly or indirectly, serve as an employee, agent, consultant,
stockholder, director, co-partner or in any other individual or representative
capacity, own, operate, manage, control, engage in, invest in or participate in
any manner in, act as consultant or advisor to, render services for (alone or in
association with any person, firm, corporation or entity), or otherwise assist
any person or entity that directly or indirectly engages or proposes to engage
in (i) the same, or a substantially similar, type of business as that in which
the Company engages; or (ii) the business of distribution or sale of (A)
products and services distributed, sold or license by the Company at the time of
termination; or (B) products and services proposed at the time of termination to
be distributed, sold or licensed by the Company, anywhere in the United States
(collectively, the “Territory”); provided, however

 

              (e) that nothing contained herein shall be construed to prevent
Executive from investing in the stock or securities of any competing corporation
listed on any recognized national securities exchange or traded in the over the
counter market in the United States, but only if (i) such investment is of a
totally passive nature and does not involve Executive devoting time to the
management or operations of such corporation and Executive is not otherwise
involved in the business of such corporation; and if (ii) Executive and his
associates (as such term is defined in Regulation 14(A) promulgated under the
Securities Exchange Act of 1934, as amended, as in effect on the Effective
Date), collectively, do not own, directly or indirectly, more than an aggregate
of two percent (2%) of the outstanding stock or securities of such corporation.

 

              (f) The Parties acknowledge that the foregoing restrictions, as
well as the duration and the territorial scope thereof as set above, are under
all of the circumstances reasonable and necessary for the protection of the
Company and its business.

 

              (g) The Parties agree that the restrictions set forth in Section
6(a) through (f) above shall not be applicable if this Agreement is terminated
by Executive for good reason or by the Company without cause.

 

              (h) Executive agrees that at no time after his employment with the
Company will he engage in competition with the Company while making any use of
the Company’s confidential information (as described in Section 4)(the
“Confidential/Trade Secret Information”), or otherwise exploit or make use of
the Confidential/Trade Secret Information. Executive agrees that during the
twelve month period following the date his employment with the Company is
terminated, he will not directly or indirectly accept or solicit, in any
capacity, the business of any customer of the Company with whom Executive worked
or otherwise had access to the Confidential/Trade Secret Information pertaining
to the Company’s business with such customer during the last year of Executive’s
employment with the Company, or solicit, directly or indirectly, or encourage
any of the Company’s customers or suppliers to terminate their business
relationship with the Company, or otherwise interfere with such business
relationships.

5

 

 

 

              (i) Executive agrees that during the twelve month period following
the termination date of Executive’s employment with the Company, he shall not,
directly or indirectly, solicit or otherwise encourage any employees of the
Company to leave the employ of the Company, or solicit, directly or indirectly,
any of the Company’s employees for employment. The Parties agree that the
restrictions set forth in this Section 6(i) shall not be applicable if this
Agreement is terminated by Executive for good reason or by the Company without
cause.

 

              (j) During his employment with the Company, Executive shall not:
(a) interfere with the Company’s business relationship with its customers or
suppliers, (b) solicit, directly or indirectly, or otherwise encourage any of
the Company’s customers or suppliers to terminate their business relationship
with the Company, or (c) solicit, directly or indirectly, or otherwise encourage
any employees of the Company to leave the employ of the Company, or solicit any
of the Company’s employees for employment.

 

              (k) For the purposes of this Section 6, the term “Company” shall
be deemed to include the Company Parties.

 

       7. Legal Fees and Expenses. In the event of a lawsuit, arbitration, or
other dispute-resolution proceeding between the Company and Executive arising
out of or relating to this Agreement, the prevailing party, in the proceeding as
a whole and/or in any interim or ancillary proceedings (e.g., opposed motions,
including without limitation motions for preliminary or temporary injunctive
relief) will be entitled to recover its reasonable attorneys’ fees and expenses
unless the court or other forum determines that such a recovery would not serve
the interests of justice.

 

       8. Successors.

 

              (a) This Agreement shall inure to the benefit of and be binding
upon (i) the Company and its successors and assigns; (ii) Executive and
Executive’s heirs and legal representatives, except that Executive’s duties and
responsibilities under this Agreement are of a personal nature and will not be
assignable or delegable in whole or in part; and (iii) the Executive Parties as
provided in Section 10.

 

              (b) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, Acquisition or otherwise) to all
or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, the “Company" shall mean the Company
as hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

       9. Arbitration.

 

              (a) Except as set forth in paragraph (b) of this Section 9 or to
the extent prohibited by applicable law, any dispute, controversy or claim
arising out of or relating to this Agreement will be submitted to binding
arbitration before a single arbitrator in accordance with the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association in
effect on the date of the demand for arbitration. The arbitration shall take
place before a single arbitrator, who will be a lawyer. Unless otherwise agreed
by the parties, the arbitration shall take place in Chicago, Illinois. The
arbitrator is hereby directed to take all reasonable measures not inconsistent
with the interests of justice to expedite, and minimize the cost of, the
arbitration proceedings.

 

              (b) To protect inventions, trade secrets, or other confidential
information of Section 4, and/or to enforce the non-competition provisions of
Section 6, the Company may seek temporary, preliminary, and/or permanent
injunctive relief in a court of competent jurisdiction, in each case, without
waiving its right to arbitration.

6

 

 

 

              (c) At the request of either party, the arbitrator may take any
interim measures he/she deems necessary with respect to the subject matter of
the dispute, including measures for the preservation of confidentiality set
forth in this Agreement.

 

              (d) Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction.

 

       10. Indemnification.

 

              (a) The Company agrees to indemnify and hold harmless Executive,
his nominees and/or assigns (a reference in this Section 10 to Executive also
includes a reference to Executive’s nominees and/or assigns) against any and all
losses, claims, damages, obligations, penalties, judgments, awards, liabilities,
costs, expenses and disbursements (incurred in any and all actions, suits,
proceedings and investigations in respect thereof and any and all legal and
other costs, expenses and disbursements in giving testimony or furnishing
documents in response to a subpoena or otherwise), including without limitation,
the costs, expenses and disbursements, as and when incurred, of investigating,
preparing or defending any such action, suit, proceeding or investigation that
is in any way related to the Executive’s employment with the Company (whether or
not in connection with any action in which the Executive is a party). Such
indemnification does not apply to acts performed by Executive, which are
criminal in nature or a violation of law. The Company also agrees that Executive
shall not have any liability (whether direct or indirect, in contract or tort,
or otherwise) to the Company, for, or in connection with, the engagement of the
Executive under the Agreement, except to the extent that any such liability
resulted primarily and directly from Executive’s gross negligence and willful
misconduct.

 

              (b) These indemnification provisions shall be in addition to any
liability which the Company may otherwise have to Executive or the persons
indemnified below in this sentence and shall extend to the following: the
Executive, his affiliated entities, partners, employees, legal counsel, agents,
and controlling persons (within the meaning of the federal securities laws), and
the officers, directors, employees, legal counsel, agents, and controlling
persons of any of them (collectively, the “Executive Parties”).

 

              (c) If any action, suit, proceeding or investigation is commenced,
as to which any of the Executive parties propose indemnification under the
Agreement, they shall notify the Company with reasonable promptness; provided
however, that any failure to so notify the Company shall not relieve the Company
from its obligations hereunder. The Executive Parties shall have the right to
retain counsel of their own choice (which shall be reasonably acceptable by the
Company) to represent them, and the Company shall pay fees, expenses and
disbursements of such counsel; and such counsel shall, to the extent consistent
with its professional responsibilities, cooperate with the Company and any
counsel designated by the Company. The Company shall be liable for any
settlement of any claim against the Executive Parties made with the Company’s
written consent, which consent shall not be unreasonably withheld. The Company
shall not, without the prior written consent of the party seeking
indemnification, which shall not be unreasonably withheld, settle or compromise
any claim, or permit a default or consent to the entry of any judgment in
respect thereof, unless such settlement, compromise or consent includes, as an
unconditional term thereof, the giving by the claimant to the party seeking
indemnification of an unconditional release from all liability in respect of
such claim.

       

              (d) The indemnification provided by this Section 10 shall not be
deemed exclusive of, or to preclude, any other rights to which those seeking
indemnification may at any time be entitled under the Company's organizational
documents, any law, agreement or vote of shareholders or disinterested
Directors, or otherwise, or under any policy or policies of insurance purchased
and maintained by the Company on behalf of Executive, both as to action in his
Employment and as to action in any other capacity.

7

 

 

 

              (f) Neither termination nor completion of the Employment shall
effect these indemnification provisions which shall then remain operative and in
full force and effect.

 

       11. Termination.

 

       This Agreement and the employment relationship created hereby will
terminate (i) upon the disability or death of Executive under Section 11(a) or
11(b); (ii) with cause under Section 11(c); (iii) for good reason under Section
11(d); (iv) without good reason under Section 11(e); or (v) without cause under
Section 11(f).

 

(a)Disability. The Company shall have the right to terminate the employment of
Executive under this Agreement for disability in the event Executive suffers an
injury, illness, or incapacity of such character as to substantially disable him
from performing his duties without reasonable accommodation by Executive
hereunder for a period of more than thirty (30) consecutive days upon Company
giving at least thirty (30) days written notice of termination.

 

(b)Death. This Agreement will terminate immediately on the Death of the
Executive.

 

(c)With Cause. The Company may terminate this Agreement immediately, and without
providing any prior written notice to Executive, at any time because of, (i) the
indictment of Executive of an act or acts constituting a felony or other crime
involving moral turpitude, dishonesty or theft or fraud; (ii) Executive’s
negligence or insubordination in the performance of his duties hereunder, after
having been given written notice with reasonable detail and an opportunity to
cure within 15 days, unless the Company has experienced a material loss due to
such negligence or insubordination, in which case Executive shall be terminated
immediately without any opportunity to cure; (iii) Executive’s lack of
performance of his duties hereunder, after having been given written notice with
reasonable detail and an opportunity to cure within 15 days, unless the Company
has experienced a material loss due to Executive’s lack of performance, in which
case Executive shall be terminated immediately without any opportunity to cure;
or (iv) Executive’s breach of any material provision of this Agreement (each
“With Cause”).

 

(d)Good Reason. The Executive may terminate his employment for “Good Reason” by
giving Company ten (10) days written notice if:

 

(i)he is assigned, without his express written consent, any duties materially
inconsistent with his positions, duties, responsibilities, or status with the
Company as of the date hereof, or a change in his reporting responsibilities or
titles as in effect as of the date hereof;

 

(ii)his compensation is materially reduced;

8

 

 

 

(iii)the Company does not pay any material amount of compensation due hereunder
and then fails either to pay such amount within the ten (10) day notice period
required for termination hereunder or to contest in good faith such notice.
Further, if such contest is not resolved within thirty (30) days, the Company
shall submit such dispute to arbitration under Section 8; or

 

(iv)the requirement that Executive relocate to another location of the Company
outside a thirty (30) mile radius from the location of Executive’s office as of
the date hereof.

 

(e)Without Good Reason. The Executive can terminate this Agreement at any time
for any reason provided that he gives the Company thirty (30) days prior written
notice of such intent to terminate.

 

(f)Without Cause. The Company can terminate this Agreement at any time without
cause.

 

       12. Obligations of Company Upon Termination.

 

              (a) In the event of the termination of Executive’s employment
pursuant to Section 11 (a) or (b), Executive will be entitled only to the
compensation earned by him hereunder as of the date of such termination plus
eight (8) additional weeks of compensation at his then current salary, provided
that the Executive executes and delivers to the Company a written release in
form and substance satisfactory to the Company, of any and all claims against
the Company and all directors and officers of the Company with respect to all
matters arising out of Executive’s Employment hereunder, or the termination
thereof (other than claims for entitlements under the terms of this Agreement or
plans or programs of the Company in which Executive has accrued a benefit); and
Executive does not breach any of his covenants and agreements which continue
following the date of termination of this Agreement. Any Shares not Vested by
Executive as of the termination date shall be forfeited and returned to the
Company for cancellation.

 

              (b) In the event of the termination of Executive’s employment
pursuant to Section 11 (d) or (f), Executive will be entitled only to the
compensation earned by him hereunder as of the date of such termination plus
eight (8) additional weeks of compensation at his then current salary, provided
that the Executive executes and delivers to the Company a written release in
form and substance satisfactory to the Company, of any and all claims against
the Company and all directors and officers of the Company with respect to all
matters arising out of Executive’s Employment hereunder, or the termination
thereof (other than claims for entitlements under the terms of this Agreement or
plans or programs of the Company in which Executive has accrued a benefit); and
Executive does not breach any of his covenants and agreements which continue
following the date of termination of this Agreement. Any Shares not Vested by
Executive as of the termination date shall immediately vest to Executive.

 

              (c) In the event of the termination of Executive’s employment
pursuant to Section 11(c) or 11(e), Executive will be entitled only to the
compensation earned by him hereunder as of the date of such termination. Any
Shares not Vested by Executive as of the termination date shall be forfeited and
returned to the Company for cancellation.

 

              (d) Upon termination of Executive’s Employment hereunder, or on
demand by the Company during the Term of this Agreement, Executive will
immediately deliver to the Company, and will not keep in his possession,
recreate or deliver to anyone else, any and all Company property, as well as all
devices and equipment belonging to the Company (including computers, handheld
electronic devices, telephone equipment, and other electronic devices), Company
credit cards, records, data, notes, notebooks, reports, files, proposals, lists,
correspondence, specifications, drawings blueprints, sketches, materials,
photographs, charts, all documents and property, and reproductions of any of the
aforementioned items that were developed by Executive pursuant to his employment
with the Company, obtained by Executive in connection with his Employment with
the Company, or otherwise belonging to the Company, its successors or assigns,
including, without limitation, those records maintained pursuant to this
Agreement.

9

 

 

 

       13. Other Provisions.

 

              (a) All notices and statements with respect to this Agreement must
be in writing. Notices to the Company shall be delivered to the President of the
Company. Notices to Executive may be delivered to Executive in person or sent to
Executive’s then-current mailing address as indicated in the Company’s records.

 

              (b) This Agreement sets forth the entire agreement of the parties
concerning the subjects covered herein; there are no promises, understandings,
representations, or warranties of any kind concerning those subjects except as
expressly set forth in this Agreement.

 

              (c) Any modification of this Agreement must be in writing and
signed by all parties; any attempt to modify this Agreement, orally or in
writing, not executed by all parties will be void.

 

              (d) If any provision of this Agreement, or its application to
anyone or under any circumstances, is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability will not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and will not
invalidate or render unenforceable such provision or application in any other
jurisdiction.

 

              (e) This Agreement will be governed and interpreted under the laws
of the United States of America and the laws of the State of Illinois.

 

              (f) No failure on the part of any party to enforce any provisions
of this Agreement will act as a waiver of the right to enforce that provision.

 

              (g) Section headings are for convenience only and shall not define
or limit the provisions of this Agreement.

 

              (h) This Agreement may be executed in several counterparts, each
of which is an original. It shall not be necessary in making proof of this
Agreement or any counterpart hereof to produce or account for any of the other
counterparts. A copy of this Agreement signed by one party and faxed to another
party shall be deemed to have been executed and delivered by the signing party
as though an original. A photocopy of this Agreement shall be effective as an
original for all purposes.

 

              (i) Non-Disparagement. Executive will not at any time (during or
after Executive’s employment with Company) disparage the reputation of Company,
its affiliates and their respective customers and merchants and its or their
respective officers, managers, directors, agents or employees.

 

              (j) Cooperation. Executive agrees to cooperate both during and
after Executive's employment with the Company, at the Company's sole cost and
expense, with the investigation by the Company involving the Company or any
employee or agent of the Company.

 



10

 

 

 

              (k) No Attachment. Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
to execution, attachment, levy, or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect.

 

              (l) Limitation as to Amounts Payable. In the event that any
payment, coverage or benefit provided under this Agreement would, in the opinion
of counsel for the Company, not be deemed to be deductible in whole or in part
in the calculation of the Federal income tax of Company, or any other person
making such payment or providing such coverage or benefit, by reason of Section
280G of Internal Revenue Code of 1986, as amended (the “Code”), the aggregate
payments, coverages or benefits provided under this Agreement shall be reduced
to the "safe harbor" level under Section 280G so that the entire amount which is
paid to Executive shall be deductible notwithstanding the provisions of Section
280G of the Code.

 

              (m) Executive Withholdings and Deductions. All payments to
Executive hereunder shall be subject to such withholding and other Executive
deductions as may be required by law.

 

              (n) Legal Counsel. Executive acknowledges and warrants that (A) he
has been advised that Executive's interests may be different from the Company's
interests, (B) he has been afforded a reasonable opportunity to review this
Agreement, to understand its terms and to discuss it with an attorney and/or
financial advisor of his choice and (C) he knowingly and voluntarily entered
into this Agreement. The Company and Executive shall each bear their own costs
and expenses in connection with the negotiation and execution of this Agreement.

 

 

 

 

 

[Remainder of page left intentionally blank.]

 

       

11

 

This Agreement contains provisions requiring binding arbitration of disputes. By
signing this Agreement, Executive acknowledges that he (i) has read and
understood the entire Agreement; (ii) has received a copy of it (iii) has had
the opportunity to ask questions and consult counsel or other advisors about its
terms; and (iv) agrees to be bound by it. Executed on the Effective Date of
September 6, 2012.

 

 

EPAZZ, INC.: Executive:     By: /s/ Shaun Passley /s/ Shaun Passley
Its:__President___________________ Shaun Passley Printed Name: Shaun Passley____
      Date:___9/6/12_______________ Date:___9/6/12____________

 

 

 

 

 

 

 

 

 

 



12

